Case 8:19-cv-00475-WFJ-SPF Document 29 Filed 05/07/19 Page 1 of 3 PageID 128



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

         Plaintiff,                                    Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.

      Defendants.
_____________________________________/

               DEFENDANT’S NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

_____ IS                related to pending or closed civil or criminal case(s) previously filed in
                        this Court, or any other Federal or State court, or administrative agency as
                        indicated below:

     X   IS NOT         related to any pending or closed civil or criminal case filed with this
                        Court, or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.


                                     [Signature appears on next page]




{00099961;1}
Case 8:19-cv-00475-WFJ-SPF Document 29 Filed 05/07/19 Page 2 of 3 PageID 129



Dated this 7th day of May, 2019.

                                   HARDER LLP


                                   /s/ Charles J. Harder
                                   Charles J. Harder
                                   CHarder@HarderLLP.com
                                   Admitted Pro Hac Vice
                                   132 S. Rodeo Drive, Fourth Floor
                                   Beverly Hills, California 90212
                                   Telephone: (424) 203-1600
                                   Facsimile: (424) 203-1601

                                   Dawn Siler-Nixon
                                   Florida Bar No. 993360
                                   DSiler-Nixon@FordHarrison.com
                                   Tracey K. Jaensch
                                   Florida Bar No. 907057
                                   TJaensch@FordHarrison.com
                                   FORDHARRISON LLP
                                   101 E. Kennedy Blvd., Suite 900
                                   Tampa, Florida 33602
                                   Telephone: (813) 261-7800
                                   Facsimile: (813) 261-7899

                                   Attorneys for Defendants
                                   Donald J. Trump and
                                   Donald J. Trump for President, Inc.

.




{00099961;1}                       2
Case 8:19-cv-00475-WFJ-SPF Document 29 Filed 05/07/19 Page 3 of 3 PageID 130



                              CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on May 7, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will electronically send a notice of
electronic filing upon the following:

                                      Brian W. Warwick
                             bwarwick@varnellandwarwick.com
                              jvarnell@varnellandwarwick.com
                                         Janet Varnell
                                   Varnell & Warwick, PA
                                       P.O. Box 1870
                                Lady Lakes, FL 32158-1870

                                     Hassan A. Zavareei
                                   hzavareei@tzlegal.com
                                    Katherine M. Aizpuru
                                   kaizpuru@tzlegal.com
                                   Tycko & Zavareei LLP
                                1828 L Street NW, Suite 1000
                                  Washington, D.C. 20036

                                      Tanya S. Koshy
                                    tkoshy@tzlegal.com
                                   Tycko & Zavareei LLP
                                 1970 Broadway, Suite 1070
                                    Oakland, CA 94612

                                        F. Paul Bland
                                  pbland@publicjustice.net
                                        Karla Gilbride
                                 kgilbride@publicjustice.net
                                     Public Justice, P.C.
                                1620 L Street NW, Suite 630
                                  Washington, DC 20036

                                      Jennifer Bennett
                                 jbennett@publicjustice.net
                                     Public Justice, P.C.
                                  475 14th Street, Suite 610
                                    Oakland, CA 94612


                                                  /s/ Charles J. Harder
                                                  Attorney




{00099961;1}                              3
